     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 1 of 50 PageID #:63



                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
______________________________________________________________________________
Felicia Hankins, Personal Representative
of the Estate of Jordan Hankins,                  Case No. 19-147

              Plaintiff,

v.                                                       AMENDED
                                                   COMPLAINT AND DEMAND
                                                       FOR JURY TRIAL
Alpha Kappa Alpha Sorority, Inc.; Alpha
Kappa Alpha Sorority, Inc., Gamma Chi
Chapter; Alpha Kappa Alpha Sorority,
Inc., Delta Chi Omega Chapter; Kathy A.
Walker Steele; Alexandria Anderson; Jalon
Brown; Alexandria Clemons; Cariana
Chambers; Raven Smith; Bianca Valdez;
Ava Thompson Greenwell; and Ashanti
Madlock-Henderson,

           Defendants.
______________________________________________________________________________

         NOW COMES the Plaintiff, Felicia Hankins, Personal Representative of the Estate

of Jordan Hankins, by and through her attorneys, Robins Kaplan LLP and Thomas E.

Vaughn & Associates, and for her Complaint against Defendants Alpha Kappa Alpha

Sorority, Inc.; Alpha Kappa Alpha Sorority, Inc., Gamma Chi Chapter; Alpha Kappa

Alpha Sorority, Inc., Delta Chi Omega Chapter; Kathy A. Walker Steele; Alexandria

Anderson; Jalon Brown; Alexandria Clemons; Cariana Chambers; Raven Smith; Bianca

Valdez; Ava Thompson Greenwell; and Ashanti Madlock-Henderson, states as follows:




89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 2 of 50 PageID #:64



                                    INTRODUCTION

         1.    This case arises from the wrongful death of Jordan Hankins (“Hankins”), a

student at Northwestern University and pledge to Alpha Kappa Alpha Sorority, Inc.

(“AKA Sorority”). During the pledging process, Hankins was subjected to various

forms of hazing that caused her severe anxiety and depression. As a result of the severe

anxiety and depression from hazing, Hankins hung herself in her dorm room on

January 9, 2017. Plaintiff brings this action to recover for damages suffered by Hankins

and due to Hankins’ death.

                             PARTIES AND JURISDICTION

         2.    Plaintiff Felicia Hankins is a resident and citizen of Indiana and the

mother of decedent Jordan Hankins. Plaintiff was appointed personal representative of

the Estate of Jordan Hankins on February 24, 2017, by the Probate Court of Marion

County, Indiana, and is authorized to take possession of and collect the estate of Jordan

Hankins and to do all acts required of a personal representative by law without court

supervision.

         3.    Alpha Kappa Alpha Sorority, Inc., is a not-for-profit corporation with its

principal place of business and citizenship in Chicago, Cook County, Illinois.

         4.    Alpha Kappa Alpha Sorority, Inc., Gamma Chi Chapter (“Gamma Chi”) is

an undergraduate chapter of Alpha Kappa Alpha Sorority, Inc., chartered and

recognized at Northwestern University in Evanston, Cook County, Illinois.

         5.    Gamma Chi operates under the Constitution, by-laws, mandates and

direction of Alpha Kappa Alpha Sorority, Inc.



                                              2
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 3 of 50 PageID #:65



         6.    Gamma Chi is a member of the Central Region of Alpha Kappa Alpha

Sorority, Incorporated.

         7.    Alpha Kappa Alpha Sorority, Inc., Delta Chi Omega (“Delta Chi Omega”)

is a graduate chapter of AKA Sorority in Evanston, Cook County, Illinois.

         8.    Delta Chi Omega operates under the Constitution, by-laws, mandates and

direction of AKA Sorority.

         9.    Delta Chi Omega is a member of the Central Region of AKA Sorority.

         10.   The Central Region of AKA Sorority encompasses 92 graduate and

undergraduate chapters located in the states of Illinois, Wisconsin, Indiana, Kentucky,

Minnesota, North Dakota, South Dakota, and the cities of St. Louis and Cape Girardeau,

Missouri.

         11.   Kathy A. Walker Steele served as the Central Regional Director for AKA

Sorority from 2014-2018.

         12.   Kathy A. Walker Steele is a resident and citizen of Illinois.

         13.   Alexandria Anderson was a student at Northwestern University and a

member of Gamma Chi.

         14.   Upon information and belief, Alexandria Anderson is a resident and

citizen of Georgia.

         15.   Upon information and belief, Alexandria Anderson is a resident and

citizen of Illinois.

         16.   Jalon Brown was a student at Northwestern University and a member of

Gamma Chi.



                                              3
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 4 of 50 PageID #:66



         17.     Upon information and belief, Jalon Brown is a resident and citizen of

Missouri.

         18.     Alexandria Clemons was a student at Northwestern University and a

member of Gamma Chi.

         19.     Upon information and belief, Alexandria Clemons is a resident and citizen

of Illinois.

         20.     Upon information and belief, Alexandria Clemons is a resident and citizen

of California.

         21.     Cariana Chambers was a student at Northwestern University and a

member of Gamma Chi.

         22.     Upon information and belief, Cariana Chambers is a resident and citizen

of the Virginia.

         23.     Raven Smith was a student at Northwestern University and initiated into

Gamma Chi.

         24.     Raven Smith became a member of Chi Omega Omega, a graduate chapter

of AKA Sorority in Chicago, Illinois, after graduating from Northwestern University.

         25.     Raven Smith is a resident and citizen of Illinois.

         26.     Bianca Valdez was a student at Northwestern University and initiated into

Gamma Chi.

         27.     Bianca Valdez became a general member of AKA Sorority after

graduating from Northwestern University. A general member of AKA Sorority is a




                                                4
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 5 of 50 PageID #:67



member who is financially active with the sorority but not affiliated with or active with

a specific chapter.

         28.   Bianca Valdez is a resident and citizen of Illinois.

         29.   Ava Thompson Greenwell served as the graduate advisor to Gamma Chi

in 2015, 2016, and 2017 and was a member of Delta Chi Omega.

         30.   Ava Thompson Greenwell is a resident and citizen of Illinois.

         31.   Ashanti Madlock-Henderson served as the assistant graduate advisor to

Gamma Chi in 2016 and 2017 and was a member of Delta Chi Omega.

         32.   Ashanti Madlock- Henderson is a resident and citizen of Illinois.

         33.   Felicia Hankins brings her Complaint under federal diversity jurisdiction,

28 U.S.C. § 1332, as the parties are completely diverse in citizenship and the amount in

controversy far exceeds $75,000.

         34.   Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(b).

Defendants AKA Sorority, Delta Chi Omega, Gamma Chi, Kathy A. Walker Steele,

Alexandria Anderson, Alexandria Clemons, Raven Smith, Bianca Valdez, Ava

Thompson Greenwell, and Ashanti Madlock-Henderson reside and maintain

citizenship in the state of Illinois. A corporation is deemed to reside in any judicial

district where its contact would be sufficient to subject it to personal jurisdiction at the

time the action is commenced. Defendants AKA Sorority, Delta Chi Omega, Gamma

Chi, Alexandria Anderson, Alexandria Clemons, Raven Smith, Bianca Valdez, Ava

Thompson Greenwell, and Ashanti Madlock-Henderson had a presence in Cook

County, Illinois, at all times relevant including the day this action is commenced, within



                                              5
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 6 of 50 PageID #:68



the boundaries of the United States District Court for the Northern District of Illinois,

Eastern Division. A substantial part—if not all—of the events and omissions giving rise

to this claim occurred in this judicial district.

                                FACTUAL BACKGROUND

             History of Hazing within Alpha Kappa Alpha Sorority, Incorporated

         35.    AKA Sorority is a sorority with nearly 300,000 members worldwide

(75,000 financially active), and 1,018 chapters in 47 U.S. States and 1 U.S. Territory.

         36.    Members of the sorority can be initiated in an undergraduate or graduate

chapter. Membership in AKA Sorority is by invitation only.

         37.    If you are matriculating as a full-time student attending an accredited

four-year college or university, membership into AKA Sorority is obtained through an

undergraduate chapter.

         38.    All undergraduate chapters of AKA Sorority are supervised by a graduate

chapter.

         39.    Alpha Kappa Alpha has prohibited hazing since the organization was

founded in 1908. In 1999, Alpha Kappa Alpha Sorority reaffirmed its total opposition to

hazing with a tougher anti-hazing policy.

         40.    AKA Sorority defines hazing as acts that include but are not limited to: (1)

Physical acts, such as hitting, striking, laying hands upon or threatening to do bodily

harm to any individual(s); (2) behavior which is directed against any individual(s) for

the purpose of causing shame, abuse, insult, humiliation, intimidation or disgrace; and




                                               6
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 7 of 50 PageID #:69



(3) a variety of prohibited practices including, but not limited to, "underground hazing,"

"financial hazing," "pre-pledging," "post-pledging" or "post-initiation pledging."

         41.   Despite this tougher anti-hazing policy being instituted by AKA Sorority,

hazing continues to be a well-known occurrence in the sorority, and women continued

to sustain injuries and even death as a result of hazing rituals.

         42.   In 2002, three years after AKA Sorority instituted its tougher anti-hazing

policies, AKA Sorority was named as a defendant in a lawsuit in California where it

was alleged that two women drowned after being lead into the ocean blind folded

wearing sweatpants and tennis shoes as part of a hazing ritual in order to gain

membership in AKA Sorority.

         43.   Following the deaths of the women, their families alleged their deaths

were the result of a hazing ritual associated with AKA Sorority. Shortly after that in

2002, Alpha Kappa Alpha placed a moratorium on inducting undergraduate women for

approximately a year.

         44.   AKA Sorority’s hazing culture has continued over the past decade.

         45.   In 2013, Lauren Cofield and Laurin Comptin filed a lawsuit in Washington

D.C. against AKA Sorority alleging hazing by sorority members.

         46.   In February 2018, a dozen AKA Sorority pledges at the University of

Pittsburgh notified the police of hazing allegations.

         47.   The allegations included that the women were paddled, punched, kicked,

slapped, and forced to eat rotten food.




                                             7
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 8 of 50 PageID #:70



         48.   AKA Sorority is currently suspended at the University of Pittsburg until

spring 2028.

         49.   In April 2018, the Alpha Beta Chapter of Alpha Kappa Alpha Sorority,

Incorporated, located at Fort Valley State University in Georgia, was accused of running

a sex ring to pay for the initiation of new members. The graduate adviser was accused

of having a role in the sex ring.

         50.   It was alleged that women seeking membership in Alpha Beta were a part

of a prostitution ring at the direction of members of AKA Sorority, including the faculty

advisor of Alpha Beta, to raise money for pledge fees.

         51.   AKA Sorority’s national office opened an investigation to look into

“unauthorized activities and misconduct involving current and former members”

related to the sex ring at Alpha Beta Chapter.

                          History of Hazing within Gamma Chi

         52.   Gamma Chi has a history of hazing woman before they are initiated into

the sorority (pre-pledging) or after women are initiated into the sorority (post-

pledging/post-initiation pledging).

         53.   In January 2016, Defendant Cariana Chambers and Kayla Famurewa, both

members of Gamma Chi at the time, were suspended from AKA Sorority for violating

the sorority’s hazing policy.

         54.   The hazing involved pre-pledging women who were not members of the

sorority, but were seeking membership.




                                             8
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 9 of 50 PageID #:71



         55.   The hazing included physical and mental abuse of the women seeking

membership. Examples of such hazing included, but was not limited to, abusive

physical contact, verbal abuse, and financial exploitation.

         56.   The women who were found in violation of the AKA Sorority hazing

policy who were not members of the sorority were punished by not being considered

for membership in the sorority in the fall of 2015 and spring of 2016.

                               Hazing of Jordan Hankins

         57.   In October 2016, Jordan Hankins attended a “rush” event hosted by

Gamma Chi, under the direction of Delta Chi Omega.

         58.   The “rush” event was authorized by the Central Regional Director of

Alpha Kappa Alpha Sorority, Inc. and the international office of Alpha Kappa Alpha

Sorority, Incorporated.

         59.   On October 10, 2016, Defendant Ava Thompson Greenwell sent Jordan

Hankins an e-mail advising she was “cleared to move to the next stage of the Alpha

Kappa Alpha Sorority, Inc. membership process.”

         60.   Between October 10, 2016, and November 20, 2016, Jordan Hankins, and

ten additional women, known as line sisters, completed the Membership Intake Process.

         61.   Some of Jordan Hankins’ line sisters were women who had been

prevented from joining the sorority before November 2016 because of violations of the

sorority’s hazing policy.




                                            9
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 10 of 50 PageID #:72



         62.   Some of the line sisters had been subject to hazing from other members of

Gamma Chi in the past, including Defendants Cariana Chambers, Raven Smith, and

Bianca Valdez.

         63.   On November 20, 2016, Jordan Hankins and her line sisters performed a

campus introduction show, sometimes referred to as a probate show, at McCormick

Tribune Center Forum on Northwestern’s campus.

         64.   Following the probate show, Jordan Hankins was advised by members of

AKA Sorority that as a condition of membership to be accepted she must agree to a

post-initiation pledge process.

         65.   Jordan Hankins began to post-pledge with some of her line sisters she

participated in Membership Intake Process with shortly after the probate show on

November 20, 2016.

         66.   As part of the pledging process, Hankins was subjected to several

instances of severe hazing.

         67.   While post-initiation pledging, Jordan Hankins was subjected to physical

abuse including paddling, verbal abuse, mental abuse, financial exploitation, sleep

deprivation, items being thrown and dumped on her, and other forms of hazing

intended to humiliate and demean her.

         68.   These incidents negatively affected Jordan Hankins’ physical, mental, and

emotional health.




                                            10
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 11 of 50 PageID #:73



         69.   Jordan Hankins communicated to members of AKA Sorority, including

individually named defendants, that the hazing was triggering her PTSD, causing

severe anxiety and depression and that she was having suicidal thoughts.

         70.   Eventually the hazing got the best of Jordan Hankins and on January 9,

2017, Jordan Hankins was found hanging in her dorm room. First responders were

called, and she was pronounced dead when first responders arrived.

                                      COUNT I
                  Negligent Supervision as to Defendant Alpha Kappa
                             Alpha Sorority, Incorporated
                               (Wrongful Death Claim)

         71.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         72.   Defendant AKA Sorority owed Hankins a duty to use ordinary care in

supervising the initiation rituals of its chapters, including Gamma Chi, to reduce the

risks of physical and mental injury including such mental injury that would lead to

suicide associated with hazing.

         73.   AKA Sorority is responsible for instituting and enforcing policies that

provide adequate supervision of new and potential members from acts of hazing.

         74.   AKA Sorority is solely responsible for all membership selection and

permitting chapters to participate in the Membership Intake Process. This is why

membership is by invitation only.

         75.   No AKA Sorority chapter has sole authority to initiate members into the

sorority.




                                             11
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 12 of 50 PageID #:74



         76.   AKA Sorority has the sole authority to determine whether an individual

can obtain membership in the sorority.

         77.   AKA sorority grants authority to chapters to act as agents of the national

organization to conduct sorority business and Membership Intake Process.

         78.   With authority from AKA Sorority, the Regional Director then informs all

chapters in her region when the chapter has permission from AKA Sorority to conduct a

Membership Intake Process.

         79.   For undergraduate chapters, in addition to serving as an agent for AKA

Sorority, a graduate chapter must also serve as an agent of AKA Sorority to supervise

the undergraduate chapter.

         80.   Only with authority from AKA Sorority and a graduate chapter acting as

an agent and supervisor for AKA Sorority can an undergraduate chapter conduct a

Membership Selection Process or other sorority business.

         81.   AKA Sorority oversees and supervises all undergraduate membership

intake while the Regional Director and Graduate Chapters serve as agents and acts on

behalf of AKA Sorority as supervisors and at the direction of AKA Sorority to institute

the sorority’s policies and procedures.

         82.   Defendant AKA Sorority, by and through its agents, employees, and

proxies, were negligent in allowing Hankins to be hazed. Illustrations of said

negligence or omissions, cited by way of example but not limitation, are as follows:

               (a)    Permitting and allowing harmful initiation rituals which included
                      physical abuse, mental abuse, financial exploitation, sleep
                      deprivation, kidnapping, and other forms of hazing by local Alpha



                                            12
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 13 of 50 PageID #:75



                       Kappa Alpha chapters, including Gamma Chi and Delta Chi
                       Omega;

               (b)     Failing to warn local Alpha Kappa Alpha chapters, including
                       Gamma Chi and Delta Chi Omega, about the dangers and harmful
                       effects of initiation rituals and hazing causing physical injury,
                       mental anguish, humiliation and embarrassment, although it knew
                       or should have known such rituals and acts can cause severe
                       depression and/or be fatal;

               (c)     Failing to adopt reasonable and effective policies to be followed by
                       its local chapters, including Gamma Chi and Delta Chi Omega, to
                       prevent harmful initiation rituals and hazing;

               (d)     Failing to take reasonable steps to insure its local chapters,
                       including Gamma Chi and Delta Chi Omega, followed policies
                       and procedures it claims to have adopted regarding initiation
                       rituals and hazing;

               (e)     Failing to take reasonable steps to learn whether its local chapters,
                       including Gamma Chi and Delta Chi Omega, were following
                       policies and procedures regarding required initiation rituals or
                       hazing activities it claimed to have adopted;

               (f)     Failing to train members of Gamma Chi and Delta Chi Omega on
                       the anti-hazing policy; and

               (g)     Failing to train and supervise chapter advisors.

         Defendant was negligent in other respects.

         83.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendant AKA Sorority and its agents were advised that the hazing

was triggering Hankins’ PTSD, severe depression and anxiety, she was mentally

unstable, and she explicitly expressed she was suicidal and had a plan to commit

suicide.




                                             13
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 14 of 50 PageID #:76



         84.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected to hazing, including physical and mental

harm, which caused her to suffer severe anxiety and depression and commit suicide.

         85.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,

which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.

                                      COUNT II
                  Negligent Supervision as to Defendant AKA Sorority
                                   (Survival Claim)

         86.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         87.   Defendant AKA Sorority owed Hankins a duty to use ordinary care in

supervising the initiation rituals of its chapters, including Gamma Chi, to reduce the

risks of physical and mental injury, including such mental injury that would lead to

suicide associated with hazing.

         88.   AKA Sorority is responsible for instituting and enforcing policies that

provide adequate supervision of new and potential members from acts of hazing.

         89.   AKA Sorority is solely responsible for all membership selection and

permitting chapters to participate in the Membership Intake Process.

         90.   No AKA Sorority chapter has sole authority to initiate members into the

sorority.

         91.   AKA sorority has the sole authority to determine whether an individual

can obtain membership in the sorority.



                                             14
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 15 of 50 PageID #:77



         92.   With authority from AKA Sorority, the Regional Director then informs all

chapters in her region when the chapter has permission from AKA Sorority to conduct a

Membership Intake Process.

         93.   Only with authority from AKA Sorority and a graduate chapter acting as

an agent and supervisor for AKA Sorority can an undergraduate chapter conduct a

Membership Selection Process or other sorority business.

         94.   For undergraduate chapters, the graduate chapter supervising the

undergraduate chapter, and with authority from AKA Sorority, can then conduct a

Membership Selection Process.

         95.   AKA Sorority oversees and supervises all undergraduate membership

intake while the Regional Director and Graduate Chapters serve as agents and acts on

behalf of AKA Sorority as supervisors and at the direction of AKA Sorority to institute

the sorority’s policies and procedures.

         96.   Defendant AKA Sorority, by and through its agents, employees and

proxies, were negligent in allowing Hankins to be hazed. Illustrations of said

negligence or omissions, cited by way of example but not limitation, are as follows:

               (a)   Permitting and allowing harmful initiation rituals which included
                     physical abuse, mental abuse, financial exploitation, sleep
                     deprivation, kidnapping, and other forms of hazing by local Alpha
                     Kappa Alpha chapters, including Gamma Chi and Delta Chi
                     Omega;

               (b)   Failing to warn local Alpha Kappa Alpha chapters, including
                     Gamma Chi and Delta Chi Omega, about the dangers and harmful
                     effects of initiation rituals and hazing causing physical injury,
                     mental anguish, humiliation and embarrassment, although it knew




                                           15
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 16 of 50 PageID #:78



                      or should have known such rituals and acts can cause severe
                      depression and/or be fatal;

               (c)    Failing to adopt reasonable and effective policies to be followed by
                      its local chapters, including Gamma Chi and Delta Chi Omega, to
                      prevent harmful initiation rituals and hazing;

               (d)    Failing to take reasonable steps to insure its local chapters,
                      including Gamma Chi and Delta Chi Omega, followed policies and
                      procedures it claims to have adopted regarding initiation rituals
                      and hazing;

               (e)    Failing to take reasonable steps to learn whether its local chapters,
                      including Gamma Chi and Delta Chi Omega, were following
                      policies and procedures regarding required initiation rituals or
                      hazing activities it claimed to have adopted;

               (f)    Failing to train members of Gamma Chi and Delta Chi Omega on
                      the anti-hazing policy; and

               (g)    Failing to train and supervise chapter advisors.

         Defendant was negligent in other respects.

         97.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendant AKA Sorority and its agents were advised that the hazing

was triggering Hankins’ PTSD, severe depression and anxiety, she was mentally

unstable, and she explicitly expressed she was suicidal and had a plan to commit

suicide.

         98.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected to hazing, including physical and mental

harm, which caused her to suffer severe anxiety and depression and commit suicide.

         99.   Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages




                                              16
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 17 of 50 PageID #:79



including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.

                                        COUNT III
                Negligent Supervision as to Defendant Delta Chi Omega and
                             Defendant Kathy Walker Steele
                                 (Wrongful Death Claim)

         100.    Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         101.    Defendants Delta Chi Omega and Central Regional Director Kathy Walker

Steele owed Hankins a duty to use ordinary care in supervising the initiation rituals of

Gamma Chi to reduce the risks of physical and mental injury, including such mental

injury that would lead to suicide associated with hazing.

         102.    Delta Chi Omega and Central Regional Director Kathy Walker Steele

acted as agents and at the direction of AKA Sorority to implement and enforce AKA

Sorority’s anti-hazing policy.

         103.    AKA Sorority outlined in detail the internationally mandated

Membership Intake Process and anti-hazing policy. Central Regional Director Kathy

Walker Steele and Delta Chi Omega were to implement those internationally mandated

processes and policies and enforce them when supervising Gamma Chi in the

Membership Intake Process and members post-initiation.

         104.    Defendants Delta Chi Omega and Central Regional Director Kathy Walker

Steele, by and through their agents, employees and proxies, were negligent in allowing

Hankins to be hazed. Illustrations of said negligence or omissions, cited by way of

example but not limitation, are as follows:




                                               17
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 18 of 50 PageID #:80



                (a)   Permitting and allowing harmful initiation rituals and hazing by
                      Gamma Chi, which required physical abuse, mental abuse,
                      financial exploitation, sleep deprivation, kidnapping;

                (b)   Failing to warn Gamma Chi members and Hankins about the
                      dangers and harmful effects of initiation rituals and hazing causing
                      physical injury, mental anguish, humiliation and embarrassment,
                      although it knew or should have known such rituals and acts can
                      cause severe depression and/or be fatal;

                (c)   Failing to adopt reasonable and effective policies to be followed by
                      Gamma Chi to prevent harmful initiation rituals and hazing;

                (d)   Failing to take reasonable steps to insure Gamma Chi followed
                      policies and procedures it claims to have adopted regarding
                      initiation rituals and hazing;

                (e)   Failing to take reasonable steps to learn whether Gamma Chi was
                      following policies and procedures regarding required initiation
                      rituals or hazing activities it claimed to have adopted;

                (f)   Failing to train and supervise chapter advisors.

         Defendants were negligent in other respects.

         105.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Walker Steele and Delta Chi Omega were advised that the

hazing was triggering Hankins’ PTSD, severe depression and anxiety, she was mentally

unstable, and she explicitly expressed she was suicidal and had a plan to commit

suicide.

         106.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected to hazing, including physical and mental

harm, which caused her to suffer severe anxiety and depression and commit suicide.

         107.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,



                                              18
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 19 of 50 PageID #:81



which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.

                                        COUNT IV
                Negligent Supervision as to Defendant Delta Chi Omega and
                      Central Regional Director Kathy Walker Steele
                                     (Survival Claim)

         108.    Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         109.    Defendants Delta Chi Omega and Central Regional Director Kathy Walker

Steele owed Hankins a duty to use ordinary care in supervising the initiation rituals of

Gamma Chi to reduce the risks of physical and mental injury including such mental

injury that would lead to suicide associated with hazing.

         110.    Delta Chi Omega and Central Regional Director Kathy Walker Steele

acted as agents and at the direction of AKA Sorority to implement and enforce AKA

Sorority’s anti-hazing policy.

         111.    AKA Sorority outlined in detail the internationally mandated

Membership Intake Process and anti-hazing policy. Central Regional Director Kathy

Walker Steele and Delta Chi Omega were to implement those internationally mandated

processes and policies and enforce them when supervising Gamma Chi in the

Membership Intake Process and members post initiation.

         112.    Defendants Delta Chi Omega and Central Regional Director Kathy Walker

Steele, by and through their agents, employees and proxies, were negligent in allowing

Hankins to be hazed. Illustrations of said negligence or omissions, cited by way of

example but not limitation, are as follows:




                                               19
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 20 of 50 PageID #:82



                (a)    Permitting and allowing harmful initiation rituals and hazing by
                       Gamma Chi, which required physical abuse, mental abuse,
                       financial exploitation, sleep deprivation, kidnapping;

                (b)    Failing to warn Gamma Chi members and Hankins about the
                       dangers and harmful effects of initiation rituals and hazing causing
                       physical injury, mental anguish, humiliation and embarrassment,
                       although it knew or should have known such rituals and acts can
                       cause severe depression and/or be fatal;

                (c)    Failing to adopt reasonable and effective policies to be followed by
                       Gamma Chi to prevent harmful initiation rituals and hazing;

                (d)    Failing to take reasonable steps to insure Gamma Chi followed
                       policies and procedures it claims to have adopted regarding
                       initiation rituals and hazing;

                (e)    Failing to take reasonable steps to learn whether Gamma Chi was
                       following policies and procedures regarding required initiation
                       rituals or hazing activities it claimed to have adopted;

                (f)    Failing to train and supervise chapter advisors.

         Defendants were negligent in other respects.

         113.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Walker Steele and Delta Chi Omega were advised that the

hazing was triggering Hankins’ PTSD, severe depression and anxiety, she was mentally

unstable, and she explicitly expressed she was suicidal and had a plan to commit

suicide.

         114.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected to physical and mental harm, which caused

her to suffer severe anxiety and depression and commit suicide.

         115.   Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages



                                               20
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 21 of 50 PageID #:83



including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.

                                     COUNT V
                  Negligent Entrustment as to Defendant AKA Sorority
                                (Wrongful Death Claim)

         116.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         117.   Defendant AKA Sorority owed Hankins a duty to use ordinary care in

supervising the initiation rituals of its chapters, including Gamma Chi, to reduce the

risks of physical and mental injury including such mental injury that would lead to

suicide associated with hazing.

         118.   AKA Sorority is responsible for instituting and enforcing policies that

provide adequate supervision of new and potential members from acts of hazing.

         119.   AKA Sorority is solely responsible for all membership selection and

permitting chapters to participate in the Membership Intake Process.

         120.   No AKA Sorority chapter has sole authority to initiate members into the

sorority.

         121.   AKA Sorority has the sole authority to determine whether an individual

can obtain membership in the sorority.

         122.   AKA sorority grants authority to chapters to act as agents of the national

organization to conduct sorority business and Membership Intake Process.

         123.   With authority from AKA Sorority, the Regional Director then informs all

chapters in her region when the chapter has permission from AKA Sorority to conduct a

Membership Intake Process.



                                              21
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 22 of 50 PageID #:84



         124.   For undergraduate chapters, in addition to serving as an agent for AKA

Sorority, a graduate chapter must also serve as an agent of AKA Sorority to supervise

the undergraduate chapter.

         125.   Only with authority from AKA Sorority and a graduate chapter acting as

an agent for AKA Sorority and supervisor can an undergraduate chapter conduct a

Membership Intake Process or other sorority business.

         126.   AKA Sorority oversees and supervises all undergraduate membership

intake while the Regional Director and Graduate Chapters serve as agents and acts on

behalf of AKA Sorority as supervisors and at the direction of AKA Sorority to institute

the sorority’s policies and procedures.

         127.   Defendant AKA Sorority, by and through its agents, employees, and

proxies, were negligent in entrusting Delta Chi Omega and Gamma Chi to conduct a

Membership Intake Process in October through November 2016. Illustrations of said

negligence or omissions, cited by way of example but not limitation, are as follows:

                (a)   Permitting and allowing harmful initiation rituals which included
                      physical abuse, mental abuse, financial exploitation, sleep
                      deprivation, kidnapping, and other forms of hazing by local Alpha
                      Kappa Alpha chapters, including Gamma Chi and Delta Chi
                      Omega;

                (b)   Failing to warn local Alpha Kappa Alpha chapters, including
                      Gamma Chi and Delta Chi Omega, about the dangers and harmful
                      effects of initiation rituals and hazing causing physical injury,
                      mental anguish, humiliation and embarrassment, although it knew
                      or should have known such rituals and acts can cause severe
                      depression and/or be fatal;




                                            22
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 23 of 50 PageID #:85



                (c)   Failing to adopt reasonable and effective policies to be followed by
                      its local chapters, including Gamma Chi and Delta Chi Omega, to
                      prevent harmful initiation rituals and hazing;

                (d)   Failing to take reasonable steps to insure its local chapters,
                      including Gamma Chi and Delta Chi Omega, followed policies and
                      procedures it claims to have adopted regarding initiation rituals
                      and hazing;

                (e)   Failing to take reasonable steps to learn whether its local chapters,
                      including Gamma Chi and Delta Chi Omega, were following
                      policies and procedures regarding required initiation rituals or
                      hazing activities it claimed to have adopted;

                (f)   Failing to train members of Gamma Chi and Delta Chi Omega on
                      the anti-hazing policy; and

                (g)   Failing to train and supervise chapter advisors.

         Defendant was negligent in other respects.

         128.   AKA Sorority knew or should have known that members of Gamma Chi

were recently suspended for violations of the anti-hazing policy and there was a

dangerous propensity of Gamma Chi members to continue to engage in hazing.

         129.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected to hazing, including physical and mental

harm, which caused her to suffer severe anxiety and depression and commit suicide.

         130.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,

which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.




                                              23
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 24 of 50 PageID #:86



                                     COUNT VI
                  Negligent Entrustment as to Defendant AKA Sorority
                                   (Survival Claim)

         131.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         132.   Defendant AKA Sorority owed Hankins a duty to use ordinary care in

supervising the initiation rituals of its chapters, including Gamma Chi, to reduce the

risks of physical and mental injury including such mental injury that would lead to

suicide associated with hazing.

         133.   AKA Sorority is responsible for instituting and enforcing policies that

provide adequate supervision of new and potential members from acts of hazing.

         134.   AKA Sorority is solely responsible for all membership selection and

permitting chapters to participate in the Membership Intake Process.

         135.   No AKA Sorority chapter has sole authority to initiate members into the

sorority.

         136.   AKA Sorority has the sole authority to determine whether an individual

can obtain membership in the sorority.

         137.   AKA sorority grants authority to chapters to act as agents of the national

organization to conduct sorority business and Membership Intake Process.

         138.   With authority from AKA Sorority, the Regional Director then informs all

chapters in her region when the chapter has permission from AKA Sorority to conduct a

Membership Intake Process.




                                              24
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 25 of 50 PageID #:87



         139.   For undergraduate chapters, in addition to serving as an agent for AKA

Sorority, a graduate chapter must also serve as an agent of AKA Sorority to supervise

the undergraduate chapter.

         140.   Only with authority from AKA Sorority and a graduate chapter acting as

an agent for AKA Sorority as a supervisor can an undergraduate chapter conduct a

Membership Intake Process or other sorority business.

         141.   AKA Sorority oversees and supervises all undergraduate membership

intake while the Regional Director and Graduate Chapters serve as agents and acts on

behalf of AKA Sorority as supervisors and at the direction of AKA Sorority to institute

the sorority’s policies and procedures.

         142.   Defendant AKA Sorority, by and through its agents, employees and

proxies, were negligent in entrusting Delta Chi Omega and Gamma Chi to conduct a

Membership Intake Process in October through November 2016. Illustrations of said

negligence or omissions, cited by way of example but not limitation, are as follows:

                (a)   Permitting and allowing harmful initiation rituals which included
                      physical abuse, mental abuse, financial exploitation, sleep
                      deprivation, kidnapping, and other forms of hazing by local Alpha
                      Kappa Alpha chapters, including Gamma Chi and Delta Chi
                      Omega;

                (b)   Failing to warn local Alpha Kappa Alpha chapters, including
                      Gamma Chi and Delta Chi Omega, about the dangers and harmful
                      effects of initiation rituals and hazing causing physical injury,
                      mental anguish, humiliation and embarrassment, although it knew
                      or should have known such rituals and acts can cause severe
                      depression and/or be fatal;




                                            25
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 26 of 50 PageID #:88



                (c)    Failing to adopt reasonable and effective policies to be followed by
                       its local chapters, including Gamma Chi and Delta Chi Omega, to
                       prevent harmful initiation rituals and hazing;

                (d)    Failing to take reasonable steps to insure its local chapters,
                       including Gamma Chi and Delta Chi Omega, followed policies and
                       procedures it claims to have adopted regarding initiation rituals
                       and hazing;

                (e)    Failing to take reasonable steps to learn whether its local chapters,
                       including Gamma Chi and Delta Chi Omega, were following
                       policies and procedures regarding required initiation rituals or
                       hazing activities it claimed to have adopted;

                (f)    Failing to train members of Gamma Chi and Delta Chi Omega on
                       the anti-hazing policy; and

                (g)    Failing to train and supervise chapter advisors.

         Defendant was negligent in other respects.

         143.   AKA Sorority knew or should have known that members of Gamma Chi

were recently suspended for violations of the anti-hazing policy and there was a

dangerous propensity of Gamma Chi members to continue to engage in hazing.

         144.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected to hazing, including physical and mental

harm, which caused her to suffer severe anxiety and depression and commit suicide.

         145.   Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages

including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.




                                               26
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 27 of 50 PageID #:89



                                      COUNT VII
              Negligence as to Defendants AKA Sorority, Central Regional
             Director Kathy Walker Steele, Delta Chi Omega and Gamma Chi
                                (Wrongful Death Claim)

         146.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         147.   At all material times, Defendant AKA Sorority was accountable and

responsible as a principal for the acts and conduct of its agents, including but not

limited to, Defendant Central Regional Director Kathy Walker Steele, Defendant Delta

Chi Omega, Defendant Gamma Chi, and its agents and duly appointed or elected

officers, members, and pledges, including but not limited to, Defendants Anderson,

Brown, Clemons, Chambers, Smith, Valdez, Thompson Greenwell, and Madlock-

Henderson.

         148.   AKA Sorority has the sole discretion to initiate members into the sorority.

Membership is by invitation only. No chapter of AKA Sorority can initiate new

members without approval from AKA Sorority national headquarters.

         149.   Regional directors and local chapters, including but not limited to, Central

Regional Director Kathy Walker Steele, Delta Chi Omega, and Gamma Chi, act as

agents to carry out AKA Sorority’s mandated programs, initiatives, and Membership

Intake Process.

         150.   AKA Sorority maintains full control of creating the sororities membership

code of conduct, member discipline such as suspension and expulsion is determined by

the national sorority, and local chapters have to get authority for membership activities

from AKA Sorority. AKA Sorority holds out each local graduate and undergraduate




                                              27
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 28 of 50 PageID #:90



chapter, including but not limited to, Delta Chi Omega and Gamma Chi, and their duly

appointed or elected officers and members, as its agents with authority to act on its

behalf.

          151.   At all material times, Defendants Delta Chi Omega and Gamma Chi were

accountable and responsible as a principal for the acts and conduct of its agents and

duly appointed or elected officers, members, and pledges, including but not limited to,

Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez, Thompson

Greenwell, and Madlock-Henderson.

          152.   Shortly after November 20, 2016, Jordan Hankins was required by

members of AKA Sorority, Delta Chi Omega, and Gamma Chi, including but not

limited to, Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson, to participate in an initiation ritual and

hazing as a condition to being accepted for membership in AKA Sorority.

          153.   Members of AKA Sorority, Delta Chi Omega, and Gamma Chi were acting

within their scope as agents, officers, and members of AKA Sorority when requiring

Jordan Hankins to participate in an initiation ritual and hazing as a condition of being

accepted for membership in AKA Sorority.

          154.   Defendants AKA Sorority, Central Regional Director Kathy Walker Steele,

Delta Chi Omega, Gamma Chi, and its agents and duly appointed or elected officers,

members and agents owed Hankins a duty of reasonable care not to subject her during

initiation rituals to the foreseeable consequences of hazing, including severe depression

and suicide.



                                             28
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 29 of 50 PageID #:91



         155.   From June of 2015 to January 2017, Defendants, directly or through their

agents, committed one or more of the following negligent acts and omissions:

                (a)    Planned, promoted, and/or participated in initiation rituals, which
                       included hazing Hankins;

                (b)    Required prospective sorority members or pledges, including
                       Hankins, to participate in initiation rituals that included hazing, as
                       a condition of membership in the sorority;

                (c)    Required newly initiated members to participate in post-initiation
                       pledging and hazing as a condition of acceptance and full
                       membership in the sorority; and

                (d)    Failed to report hazing activities being conducted by sorority
                       members.

         Defendants were negligent in other respects.

         156.   At all relevant times, all Defendants were acting within the scope of their

agency relationship.

         157.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants AKA Sorority, Walker Steele, Delta Chi Omega, and

Gamma Chi were advised that the hazing was triggering Hankins’ PTSD, severe

depression and anxiety, she was mentally unstable, and she explicitly expressed she

was suicidal and had a plan to commit suicide.

         158.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected/required to undergo initiation rituals and

hazing consisting of physical abuse, emotional abuse, sleep deprivation, and financial

exploitation, which caused her to suffer severe depression and commit suicide.




                                              29
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 30 of 50 PageID #:92



         159.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,

which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.

                                       COUNT VIII
                        Negligence as to Defendants AKA Sorority,
                            Delta Chi Omega and Gamma Chi
                                     (Survival Claim)

         160.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         161.   At all material times, Defendant AKA Sorority was accountable and

responsible as a principal for the acts and conduct of its agents, including but not

limited to, Defendants Kathy Walker Steele, Delta Chi Omega, Gamma Chi, and its

agents and duly appointed or elected officers, members, and pledges, including but not

limited to, Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson.

         162.   AKA Sorority has the sole discretion to initiate members into the sorority.

Membership is by invitation only. No chapter of AKA Sorority can initiate new

members without approval from AKA Sorority national headquarters.

         163.   Regional directors and local chapters, including but not limited to, Central

Regional Director Kathy Walker Steele, Delta Chi Omega and Gamma Chi act as agents

to carry out AKA Sorority’s mandated programs, initiatives, and Membership Intake

Process.




                                              30
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 31 of 50 PageID #:93



         164.   AKA Sorority maintains full control of creating the sororities’ membership

code of conduct, member discipline such as suspension and expulsion is determined by

the national sorority, and local chapters have to get authority for membership activities

from AKA Sorority.

         165.   At all material times, Defendants Delta Chi Omega and Gamma Chi were

accountable and responsible as a principal for the acts and conduct of its agents and

duly appointed or elected officers, members, and pledges, including but not limited to,

Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez, Thompson

Greenwell, and Madlock-Henderson.

         166.   Shortly after November 20, 2016, Jordan Hankins was required by

members of AKA Sorority, Delta Chi Omega, and Gamma Chi, including but not

limited to, Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson, to participate in an initiation ritual and

hazing as a condition to being accepted for membership in AKA Sorority.

         167.   Members of AKA Sorority, Delta Chi Omega, and Gamma Chi were acting

within their scope as agents, officers, and members of AKA Sorority when requiring

Jordan Hankins to participate in an initiation ritual and hazing as a condition of being

accepted for membership in AKA Sorority.

         168.   Defendants AKA Sorority, Central Regional Director Kathy Walker Steele,

Delta Chi Omega, Gamma Chi, and its agents and duly appointed or elected officers,

members and agents owed Hankins a duty of reasonable care not to subject her during




                                             31
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 32 of 50 PageID #:94



initiation rituals to the foreseeable consequences of hazing, including depression and

suicide.

         169.   From June of 2015 to January 2017, Defendants, directly or through their

agents, committed one or more of the following negligent acts and omissions:

                (a)    Planned, promoted, and/or participated in initiation rituals, which
                       included hazing Hankins;

                (b)    Required prospective sorority members or pledges, including
                       Hankins, to participate in initiation rituals that included hazing, as
                       a condition of membership in the sorority;

                (c)    Required newly initiated members to participate in post-initiation
                       pledging and hazing as a condition of acceptance and full
                       membership in the sorority; and

                (d)    Failed to report hazing activities being conducted by sorority
                       members.

         Defendants were negligent in other respects.

         170.   At all relevant times, all Defendants were acting within the scope of their

agency relationship.

         171.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants AKA Sorority, Walker Steele, Delta Chi Omega, and

Gamma Chi were advised that the hazing was triggering Hankins’ PTSD, severe

depression and anxiety, she was mentally unstable, and she explicitly expressed she

was suicidal and had a plan to commit suicide.

         172.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected/required to undergo initiation rituals and




                                              32
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 33 of 50 PageID #:95



hazing consisting of physical abuse, emotional abuse, sleep deprivation, and financial

exploitation, which caused her to suffer severe depression and commit suicide.

         173.   Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages

including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.

                                    COUNT IX
     Negligence as to Defendants AKA Sorority, Delta Chi Omega and Gamma Chi
                              (Wrongful Death Claim)

         174.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         175.   At all material times, Defendant AKA Sorority was accountable and

responsible as a principal for the acts and conduct of its agents, including but not

limited to, Defendants Kathy Walker Steele, Delta Chi Omega, Gamma Chi and its

agents and duly appointed or elected officers, members, and pledges, including but not

limited to, Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson.

         176.   AKA Sorority has the sole discretion to initiate members into the sorority.

Membership is by invitation only. No chapter of AKA Sorority can initiate new

members without approval from AKA Sorority national headquarters.

         177.   Regional directors and local chapters, including but not limited to, Central

Regional Director Kathy Walker Steele, Delta Chi Omega and Gamma Chi act as agents

to carry out AKA Sorority’s mandated programs, initiatives, and Membership Intake

Process.



                                               33
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 34 of 50 PageID #:96



         178.   AKA Sorority maintains full control of member discipline, and local

chapters have to get authority for membership activities from AKA Sorority. AKA

Sorority holds out each local graduate and undergraduate chapter, including but not

limited to, Delta Chi Omega and Gamma Chi, and their duly appointed or elected

officers and members, as its agents with authority to act on its behalf.

         179.   At all material times, Defendants Delta Chi Omega and Gamma Chi were

accountable and responsible as a principal for the acts and conduct of its agents and

duly appointed or elected officers, members, and pledges, including but not limited to,

Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez, Thompson

Greenwell, and Madlock-Henderson.

         180.   Shortly after November 20, 2016, Jordan Hankins was required by

members of AKA Sorority, Delta Chi Omega, and Gamma Chi, including but not

limited to, Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson, to participate in an initiation ritual and

hazing as a condition to being accepted for membership in AKA Sorority.

         181.   Members of AKA Sorority, Delta Chi Omega, and Gamma Chi were acting

within their scope as agents, officers, and members of AKA Sorority when requiring

Jordan Hankins to participate in an initiation ritual and hazing as a condition of being

accepted for membership in AKA Sorority.

         182.   Defendants AKA Sorority, Central Regional Director Kathy Walker Steele,

Delta Chi Omega, Gamma Chi, and its agents and duly appointed or elected officers,

members and agents owed Hankins a duty of reasonable care not to subject her during



                                             34
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 35 of 50 PageID #:97



initiation rituals to the foreseeable consequences of hazing, including depression and

suicide.

         183.   At all relevant times, all Defendants AKA Sorority, Central Regional

Director Kathy Walker Steele, Delta Chi Omega, and Gamma Chi were acting within

the scope of their agency relationship.

         184.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants AKA Sorority, Central Regional Director Kathy Walker

Steele, Delta Chi Omega, Gamma Chi were advised that the hazing was triggering

Hankins’ PTSD, severe depression and anxiety, she was mentally unstable, and she

explicitly expressed she was suicidal and had a plan to commit suicide.

         185.   Defendants violated 720 ILCS 5/12C-50.

         186.   720 ILCS 5/12C-50 was designed to prevent injury to a class of persons to

which Hankins belonged.

         187.   720 ILCS 5/12C-50 penalizes those requiring a student to perform an act

for the purpose of induction into any group or organization when that act is not

sanctioned by the educational institution and results in bodily harm.

         188.   Northwestern University did not sanction hazing.

         189.   By hazing Hankins, Defendants, directly or through their agents or duly

appointed or elected officers, members and pledges, violated 720 ILCS 5/12C-50.

Illustrations of said violation, cited by way of example but not limitation, are as follows:

                (a)   Physical abuse;

                (b)   Mental abuse;



                                             35
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 36 of 50 PageID #:98



                (c)   Verbal abuse;

                (d)   Sleep deprivation; and

                (e)   Financial Exploitation.

         Defendants violated the statute in other ways.

         190.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,

which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.

                                     COUNT X
     Negligence as to Defendants AKA Sorority, Delta Chi Omega and Gamma Chi
                                  (Survival Claim)

         191.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         192.   At all material times, Defendant AKA Sorority was accountable and

responsible as a principal for the acts and conduct of its agents, including but not

limited to, Defendants Kathy Walker Steele, Delta Chi Omega, Gamma Chi, and its

agents and duly appointed or elected officers, members, and pledges, including but not

limited to, Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson.

         193.   AKA Sorority has the sole discretion to initiate members into the sorority.

Membership is by invitation only. No chapter of AKA Sorority can initiate new

members without approval from AKA Sorority national headquarters.

         194.   Regional directors and local chapters, including but not limited to, Central

Regional Director Kathy Walker Steele, Delta Chi Omega and Gamma Chi act as agents




                                                36
89543972.1
     Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 37 of 50 PageID #:99



to carry out AKA Sorority’s mandated programs, initiatives, and Membership Intake

Process.

         195.   AKA Sorority maintains full control of member discipline, and local

chapters have to get authority for membership activities from AKA Sorority. AKA

Sorority holds out each local graduate and undergraduate chapter, including but not

limited to, Delta Chi Omega and Gamma Chi, and their duly appointed or elected

officers and members, as its agents with authority to act on its behalf.

         196.   At all material times, Defendants Delta Chi Omega and Gamma Chi were

accountable and responsible as a principal for the acts and conduct of its agents and

duly appointed or elected officers, members, and pledges, including but not limited to,

Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez, Thompson

Greenwell, and Madlock-Henderson.

         197.   Shortly after November 20, 2016, Jordan Hankins was required by

members of AKA Sorority, Delta Chi Omega, and Gamma Chi, including but not

limited to, Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson, to participate in an initiation ritual and

hazing as a condition to being accepted for membership in AKA Sorority.

         198.   Members of AKA Sorority, Delta Chi Omega, and Gamma Chi were acting

within their scope as agents, officers, and members of AKA Sorority when requiring

Jordan Hankins to participate in an initiation ritual and hazing as a condition of being

accepted for membership in AKA Sorority.




                                             37
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 38 of 50 PageID #:100



         199.   Defendants AKA Sorority, Central Regional Director Kathy Walker Steele,

Delta Chi Omega, Gamma Chi, and its agents and duly appointed or elected officers,

members and agents owed Hankins a duty of reasonable care not to subject her during

initiation rituals to the foreseeable consequences of hazing, including depression and

suicide.

         200.   At all relevant times, all Defendants were acting within the scope of their

agency relationship.

         201.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants AKA Sorority, Central Regional Director Kathy Walker

Steele, Delta Chi Omega, Gamma Chi were advised that the hazing was triggering

Hankins’ PTSD, severe depression and anxiety, she was mentally unstable, and she

explicitly expressed she was suicidal and had a plan to commit suicide.

         202.   Defendants violated 720 ILCS 5/12C-50.

         203.   720 ILCS 5/12C-50 was designed to prevent injury to a class of persons to

which Hankins belonged.

         204.   720 ILCS 5/12C-50 penalizes those requiring a student to perform an act

for the purpose of induction into any group or organization when that act is not

sanctioned by the educational institution and results in bodily harm.

         205.   Northwestern University did not sanction hazing.

         206.   By hazing Hankins, Defendants, directly or through their agents or duly

appointed or elected officers, members and pledges, violated 720 ILCS 5/12C-50.

Illustrations of said violation, cited by way of example but not limitation, are as follows:



                                              38
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 39 of 50 PageID #:101



                (a)    Physical abuse;

                (b)    Mental abuse;

                (c)    Verbal abuse;

                (d)    Sleep deprivation; and

                (e)    Financial Exploitation.

         Defendants violated the statute in other ways.

         207.   At all relevant times, all Defendants were acting within the scope of their

agency relationship.

         208.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected/required to undergo initiation rituals and

hazing consisting of physical abuse, emotional abuse, sleep deprivation, and financial

exploitation, which caused her to suffer severe depression and commit suicide.

         209.   Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages

including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.

                                    COUNT XI
      Negligence as to Defendants Anderson, Brown, Clemons, Chambers, Smith,
               Valdez, Thompson Greenwell, and Madlock-Henderson
                              (Wrongful Death Claim)

         210.   At all material times, Defendants Anderson, Brown, Clemons, Chambers,

Smith, Valdez, Thompson Greenwell, and Madlock-Henderson owed a duty of

reasonable care not to subject Jordan Hankins to the foreseeable consequences of

required hazing during initiation rituals.



                                                 39
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 40 of 50 PageID #:102



         211.   Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson acting knowingly and willingly in

execution of post-initiation pledging, planned, approved, promoted, required, and

participated in, jointly and in concert, committed one or more of the following negligent

acts and omissions:

                (a)   Planned and promoted multiple hazing activities, in which Gamma
                      Chi initiates, including Jordan Hankins, as a condition to
                      membership in the sorority, had to be subjected to various forms of
                      hazing including physical abuse, mental abuse, verbal abuse,
                      financial exploitation, and sleep deprivation;

                (b)   Required Jordan Hankins, as a condition to membership in the
                      sorority, to call sorority members at specific times to be subjected to
                      verbal abuse;

                (c)   Required Jordan Hankins, as a condition to membership in the
                      sorority, to subject herself to physical abuse;

                (d)   Failed to seek medical attention for Jordan Hankins when she
                      advised she was “mentally unstable” and having suicidal thoughts;

                (e)   Failed to report the hazing activities to agents, officers, and/ or
                      members of AKA Sorority; and

                (f)   Were otherwise careless and negligent.

         212.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were advised that the hazing was

triggering Hankins’ PTSD, severe depression and anxiety, she was mentally unstable,

and she explicitly expressed she was suicidal and had a plan to commit suicide.

         213.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected/required to undergo initiation rituals and



                                              40
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 41 of 50 PageID #:103



hazing consisting of physical abuse, emotional abuse, sleep deprivation, and financial

exploitation, which caused her to suffer severe depression and commit suicide.

         214.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,

which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.

                                    COUNT XII
      Negligence as to Defendants Anderson, Brown, Clemons, Chambers, Smith,
               Valdez, Thompson Greenwell, and Madlock-Henderson
                                  (Survival Claim)

         215.   At all material times, Defendants Anderson, Brown, Clemons, Chambers,

Smith, Valdez, Thompson Greenwell, and Madlock-Henderson owed a duty of

reasonable care not to subject Jordan Hankins to the foreseeable consequences of

required hazing during initiation rituals.

         216.   Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson acting knowingly and willingly in

execution of post-initiation pledging, planned, approved, promoted, required, and

participated in, jointly and in concert, committed one or more of the following negligent

acts and omissions:

                (a)   Planned and promoted multiple hazing activities, in which Gamma
                      Chi initiates, including Jordan Hankins, as a condition to
                      membership in the sorority, had to be subjected to various forms of
                      hazing including physical abuse, mental abuse, verbal abuse,
                      financial exploitation, and sleep deprivation;




                                              41
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 42 of 50 PageID #:104



                (b)    Required Jordan Hankins, as a condition to membership in the
                       sorority, to call sorority members at specific times to be subjected to
                       verbal abuse;

                (c)    Required Jordan Hankins, as a condition to membership in the
                       sorority, to subject herself to physical abuse;

                (d)    Failed to seek medical attention for Jordan Hankins when she
                       advised she was “mentally unstable” and having suicidal thoughts;

                (e)    Failed to report the hazing activities to agents, officers, and/ or
                       members of AKA Sorority; and

                (f)    Were otherwise careless and negligent.

         217.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were advised that the hazing was

triggering Hankins’ PTSD, severe depression and anxiety, she was mentally unstable,

and she explicitly expressed she was suicidal and had a plan to commit suicide.

         218.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected/required to undergo initiation rituals and

hazing consisting of physical abuse, emotional abuse, sleep deprivation, and financial

exploitation, which caused her to suffer severe depression and commit suicide.

         219.   Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages

including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.




                                               42
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 43 of 50 PageID #:105



                                       COUNT XIII
         Intentional Infliction of Emotional Distress as to Defendants Anderson,
                       Brown, Clemons, Chambers, Smith, Valdez,
                     Thompson Greenwell, and Madlock-Henderson
                                  (Wrongful Death Claim)

         220.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         221.   Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson had a duty to exercise reasonable care

to protect Hankins from the dangers of hazing.

         222.   Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson intentionally hazed Hankins with the

intention of inflicting severe emotion distress or knew there was a high probability that

hazing would cause such distress. Illustrations of said conduct, cited by way of

example but not limitation, are as follows:

                (a)   Verbal abuse;

                (b)   Physical abuse;

                (c)   Emotional abuse;

                (d)   Mental abuse; and

                (e)   Financial exploitation.

         223.   At all relevant times, Defendants knew or should have known the hazing

activities were extreme, outrageous, and unlawful.

         224.   Defendants’ conduct was intentional and done with the purpose of

causing Hankins to suffer humiliation, mental anguish, and emotional and physical

distress.




                                                43
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 44 of 50 PageID #:106



         225.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were advised that the hazing was

triggering Hankins’ PTSD, severe depression and anxiety, she was mentally unstable,

and she explicitly expressed she was suicidal and had a plan to commit suicide.

         226.   As a direct and proximate result of one or more of the foregoing acts or

omissions, Hankins was subjected/required to undergo initiation rituals and hazing

consisting of physical abuse, emotional abuse, verbal abuse, mental abuse, sleep

deprivation, and financial exploitation, which caused her to suffer severe emotional

distress and ultimately commit suicide.

         227.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,

which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.

                                         COUNT XIV
                Intentional Infliction of Emotional Distress as to Defendants
                   Anderson, Brown, Clemons, Chambers, Smith, Valdez,
                      Thompson Greenwell, and Madlock-Henderson
                                       (Survival Claim)

         228.   Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         229.   Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson had a duty to exercise reasonable care

to protect Hankins from the dangers of hazing.




                                              44
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 45 of 50 PageID #:107



         230.   Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson intentionally hazed Hankins with the

intention of inflicting severe emotion distress or knew there was a high probability that

hazing would cause such distress. Illustrations of said conduct, cited by way of

example but not limitation, are as follows:

                (a)   Verbal abuse;

                (b)   Physical abuse;

                (c)   Emotional abuse;

                (d)   Mental abuse; and

                (e)   Financial exploitation.

         231.   At all relevant times, Defendants knew the hazing activities were extreme,

outrageous, and unlawful.

         232.   Defendants’ conduct was intentional and done with the purpose of

causing Hankins to suffer humiliation, mental anguish, and emotional and physical

distress.

         233.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were advised that the hazing was

triggering Hankins’ PTSD, severe depression and anxiety, she was mentally unstable,

and she explicitly expressed she was suicidal and had a plan to commit suicide.

         234.   As a direct and proximate result of one or more of the foregoing acts or

omissions, Hankins was subjected/required to undergo initiation rituals and hazing




                                                45
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 46 of 50 PageID #:108



consisting of physical abuse, emotional abuse, verbal abuse, mental abuse, sleep

deprivation, and financial exploitation, which caused her to suffer severe emotional

distress and ultimately commit suicide.

         235.     Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages

including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.

                                          COUNT XV
             Negligent Infliction of Emotional Distress as to Defendants Anderson,
                          Brown, Clemons, Chambers, Smith, Valdez,
                        Thompson Greenwell, and Madlock-Henderson
                                     (Wrongful Death Claim)

         236.     Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         237.     Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson had a duty to exercise reasonable care

to protect Hankins from the dangers of hazing.

         238.     Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were agents, members, officers, and

pledges of AKA Sorority acting within their authority as such from June 2015 until

January 2017.

         239.     Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson, individually, and as agents, officers,

and members of AKA Sorority, breached their duty of care when they hazed Hankins.

Illustrations of said hazing, cited by way of example but not limitation, are as follows:



                                                 46
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 47 of 50 PageID #:109



                (a)    Verbal abuse;

                (b)    Physical abuse;

                (c)    Emotional abuse;

                (d)    Mental abuse; and

                (e)    Financial exploitation.

         240.   At all relevant times, Defendants knew or should have known of the risks

of severe emotional distress, depression, and suicide arising from hazing.

         241.   At all relevant times, all Defendants were acting within the scope of their

agency relationship.

         242.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were advised that the hazing was

triggering Hankins’ PTSD, severe depression and anxiety, she was mentally unstable,

and she explicitly expressed she was suicidal and had a plan to commit suicide.

         243.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected/required to undergo initiation rituals and

hazing consisting of physical abuse, emotional abuse, sleep deprivation, and financial

exploitation, which caused her to suffer severe depression and commit suicide.

         244.   Plaintiff brings this count pursuant to the Illinois Wrongful Death Act as

the Personal Representative on behalf of beneficiaries of the Estate of Jordan Hankins,

which suffered presumed substantial pecuniary damages including loss of her society

and support, grief, and lost wages and salary.




                                                 47
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 48 of 50 PageID #:110



                                         COUNT XVI
             Negligent Infliction of Emotional Distress as to Defendants Anderson,
                          Brown, Clemons, Chambers, Smith, Valdez,
                        Thompson Greenwell, and Madlock-Henderson
                                       (Survival Claim)

         245.     Plaintiff Felicia Hankins re-alleges all preceding paragraphs.

         246.     Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson had a duty to exercise reasonable care

to protect Hankins from the dangers of hazing.

         247.     Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were agents, members, officers, and

pledges of AKA Sorority acting within their authority as such from June 2015 until

January 2017.

         248.     Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson, individually, and as agents, officers,

and members of AKA Sorority, breached their duty of care when they hazed Hankins.

Illustrations of said hazing, cited by way of example but not limitation, are as follows:

                  (a)   Verbal abuse;

                  (b)   Physical abuse;

                  (c)   Emotional abuse;

                  (d)   Mental abuse; and

                  (e)   Financial exploitation.

         249.     At all relevant times, Defendants knew or should have known of the risks

of severe emotional distress, depression, and suicide arising from hazing.




                                                  48
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 49 of 50 PageID #:111



         250.   At all relevant times, all Defendants were acting within the scope of their

agency relationship.

         251.   It was foreseeable that Hankins would commit suicide as a result of the

hazing activities. Defendants Anderson, Brown, Clemons, Chambers, Smith, Valdez,

Thompson Greenwell, and Madlock-Henderson were advised that the hazing was

triggering Hankins’ PTSD, severe depression and anxiety, she was mentally unstable,

and she explicitly expressed she was suicidal and had a plan to commit suicide.

         252.   As a direct and proximate result of one or more of the foregoing negligent

acts or omissions, Hankins was subjected/required to undergo initiation rituals and

hazing consisting of physical abuse, emotional abuse, sleep deprivation, and financial

exploitation, which caused her to suffer severe depression and commit suicide.

         253.   Plaintiff brings this count pursuant to the Illinois Survival Act as the

Personal Representative of the Estate of Jordan Hankins, which suffered damages

including being made an object of ridicule, embarrassment, humiliation, pain, and

suffering.

         WHEREFORE, Plaintiff prays that judgment be entered against Defendants for

actual damages sufficient to compensate for the damages caused by Defendants’

intentional conduct and negligence.




                                               49
89543972.1
    Case: 1:19-cv-00147 Document #: 11 Filed: 01/24/19 Page 50 of 50 PageID #:112



                                       Respectfully submitted,

                                       ROBINS KAPLAN LLP

Dated: January 24, 2019                By: /s/ Brandon E. Vaughn
                                              Brandon E. Vaughn, #0389110
                                       800 LaSalle Avenue
                                       Suite 2800
                                       Minneapolis, MN 55402
                                       612-349-8500
                                       BVaughn@RobinsKaplan.com


                                       THOMAS E. VAUGHN & ASSOCIATES

Dated: January 24, 2019                By: /s/ Thomas E. Vaughn
                                              Thomas E. Vaughn, #3123697
                                       9009 S. Western Avenue
                                       Chicago, IL 60643
                                       312-593-0546
                                       tvaughn@tvaughnlaw.com

                                       ATTORNEYS FOR PLAINTIFF




                                         50
89543972.1
